Citation Nr: 1816414	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-18 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to November 2002 and December 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017.

This matter was previously before the Board in July 2017, where the Board remanded the claim on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2017, the Board remanded this matter to, among other items, obtain a VA addendum opinion with respect to the etiology of the Veteran's claimed sleep apnea disorder.  Specifically, the examiner was to opine as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began in or was otherwise caused by service, and whether it was at least as likely as not that the Veteran's sleep apnea was caused by or aggravated by the Veteran's service-connected PTSD.  The Board directed the examiner to take into account the Veteran's reports of symptoms capable of lay observation, such as snoring, when providing the direct service connection opinion, and to address all lay statements in the claims file regarding the onset of the Veteran's symptomatology and any continuity of symptomatology since onset and/or since discharge from service, including the Veteran's July 2014 VA Form 9 substantive appeal.  

In October 2017, the Veteran underwent a contract examination with respect to his claimed sleep apnea.  The October 2017 contract examiner noted that the Veteran was diagnosed with sleep apnea in a March 2012 sleep study.  Ultimately, the examiner opined that the Veteran's sleep apnea was less likely than not caused by or a result of service, noting that while the Veteran had subjective complaints of snoring, snoring is not a definitive symptom of sleep apnea and can occur without the presence of sleep apnea, further noting that there were no sleep studies performed during active service to diagnose the Veteran with sleep apnea.  The examiner further opined that the Veteran's sleep apnea is less likely than not caused by or aggravated by the Veteran's service-connected PTSD, noting that there are no pertinent medical records to suggest the Veteran's sleep apnea was caused or aggravated by his PTSD, and that there is no established relationship between sleep apnea and PTSD.  

However, while the examiner noted that the Veteran had subjective complaints of snoring, the examiner does not specifically address the Veteran's claims in his July 2013 VA Form 9 substantive appeal that while in service, his roommate told him he made choking noises or gasped for air during his sleep.  While the Veteran has also reported loud snoring in the evidence of record, the symptoms described in the July 2013 VA Form 9 appear distinct from loud snoring, and are capable of lay observation.  Because the contract examiner failed to specifically address the Veteran's lay statements in his July 2013 VA Form 9 regarding the onset of the Veteran's symptomatology, the October 2017 contract examination and opinion is inadequate and does not constitute substantial compliance with the Board's prior remand directives.  See Stegall, 11 Vet. App. at 271.  A remand is therefore required to obtain a new VA examination and an adequate medical opinion. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate clinician who has not previously examined the Veteran to determine whether the current sleep apnea is related to the Veteran's military service.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea began in or is otherwise caused by the Veteran's active service.  In providing this opinion, the examiner MUST take into account the Veteran's reports (or reports from other lay witnesses) of symptoms capable of lay observation, such as snoring, and making choking noises or gasping for air in his sleep.  The examiner should specifically address the lay statements contained in the Veteran's July 2013 VA Form 9 substantive appeal.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




